COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 DAVID LEWIS TIPTON,                                           No. 08-15-00069-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                        Criminal District Court No. 3
                                                §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                                §
                             State.                              (TC# 1355209D)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until July 21, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Pia R. Lederman, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 21, 2015.

       IT IS SO ORDERED this 16th day of June, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.